DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. (FP 7.20.aia)

Claims 1-2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoon et al. (US 10007964 B1), hereinafter referred to as Calhoon.
Regarding claim 1, Calhoon discloses: A method for cognitive retail facing, [Calhoon teaches, (Calhoon, Column 1, lines 19-21), “Retail shelf space is a limited resource. Placement of a product at eye level, near a top-selling national brand, can help make the product a best-seller.”…] Also, [(Calhoon, Column 1, lines 31-34), …”stores regularly check their shelves for compliance with intended shelf layouts. These layouts are commonly defined by “planograms”,”…] Additionally, Calhoon defines planograms as “maps depicting segments of shelving (commonly 4 feet in width by 6 feet in height) that specify which products are to be stocked on which shelves.” See (Calhoon, column 1, lines 34-36).
the method comprising: 
receiving, by one or more computer processors, data associated with a shelf facing of one or more products on display; [Calhoon teaches, (Calhoon, column 5, lines 14–16), “This is illustrated by FIGS. 2A and 2B. FIG. 2A shows an excerpt of a robot-captured image depicting a shelf of soup cans.”…] Also, [(Calhoon, column 7, lines 3-8), “Shelf labels can also serve to trigger position-dependent actions by the robot. For example, as a robot is navigating its way along an aisle—capturing imagery of adjacent shelving, a shelf label may cause the robot to change its illumination source to better capture data from a certain type of product.”] additionally (Calhoon, figures 2A-B), depict pictures taken by the robot and analyzed by the system, meaning the system is able to receive the robot imagery.    
based, at least in part, on the received shelf facing data, determining, by the one or more computer processors, whether the shelf facing matches a predetermined pattern; [Calhoon teaches, (Calhoon, column 5, lines 57-62), “As noted, shelf labels may be digitally-watermarked. The watermark can indicate the GTIN of the product with which each label is associated, and may also include a flag bit or other information so the shelf label watermark can be distinguished from the watermark on the associated product itself.”] Also, [(Calhoon, column 6, lines 10-16), “As before, watermarking of the shelf label allows position of the label within the imagery to be determined to within a fraction of a pixel. (Between two and three watermark blocks may be tiled across the label, with the origin of one block in the upper left corner.) This allows the robot-captured imagery to be analyzed to determine whether the stocked inventory matches the planogram.”]
responsive to determining the shelf facing does not match a predetermined pattern, generating, by the one or more computer processors, one or more instructions to adjust the one or more products to match the predetermined pattern; [Calhoon teaches, (Calhoon, column 6, 
The embodiment disclosed above does not explicitly disclose transmitting, by the one or more computer processors, the generated one or more instructions to one or more autonomous robots. However, another embodiment in Calhoon teaches this in Calhoon, column 13, lines 40-55), “ In some embodiments, the camera-equipped robot, or another mobile robot platform, is equipped with an actuator arm that is used to reposition shelved products so that their placement better conforms to shelf planogram data.”… …”a first robot captures and analyzes imagery to identify items having depleted shelf stock, and issue instructions to a second mobile robot to fetch replenishment items from a storeroom, and to shelve them in accordance with store planogram data.”] 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the application to modify Calhoon’s first embodiment with having a store employee make a punch list of product placement corrections needed  with Calhoon’s embodiment of having a robot detect images and then issue instructions to another robot to provide product placement/restocking because automating the process instead of requiring  store employees to perform all the tasks improves efficiency of restocking the shelves and saves on human resources.  
Regarding claim 2, The method of claim 1, wherein the data associated with a shelf facing of one or more products on display is selected from the group consisting of at least one image and data from at least one sensor. [Calhoon teaches, (Calhoon, column 1, lines 13-15), “The present technology concerns image processing, e.g., in connection with analyzing imagery of store shelves captured by cameras conveyed by an autonomous robot.”] Also, [(Calhoon, column 5, lines 14–16), “This is illustrated by FIGS. 2A and 2B. FIG. 2A shows an excerpt of a robot-captured image depicting a shelf of soup cans. FIG. 2B is the same image, but showing (by overlaid boxes) the locations of watermark blocks decoded by the server that performs watermark decoding on robot-captured imagery.”…]
Regarding claim 13, Calhoon discloses: A computer program product for cognitive retail facing, the computer program product [Calhoon teaches, (Calhoon, column 14, lines 28-31), “The processes and system components detailed in this specification can be implemented as instructions for computing devices, including instructions for a variety of programmable processors”…]
comprising: 
one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions [Calhoon teaches, (Calhoon, column 10, lines 23-33, and figure 7), “FIG. 7 depicts an illustrative hardware implementation of the present technology. Shown is a mobile robot 70 that includes”… …”77 configured by software instructions stored in a non-transitory memory”]
comprising: 
program instructions to receive data associated with a shelf facing of one or more products on display; [Calhoon teaches, (Calhoon, column 5, lines 14–16), “This is illustrated by FIGS. 2A and 2B. FIG. 2A shows an excerpt of a robot-captured image depicting a shelf of soup    
based, at least in part, on the received shelf facing data, program instructions to determine whether the shelf facing matches a predetermined pattern; [Calhoon teaches, (Calhoon, column 5, lines 57-62), “As noted, shelf labels may be digitally-watermarked. The watermark can indicate the GTIN of the product with which each label is associated, and may also include a flag bit or other information so the shelf label watermark can be distinguished from the watermark on the associated product itself.”] Also, [(Calhoon, column 6, lines 10-16), “As before, watermarking of the shelf label allows position of the label within the imagery to be determined to within a fraction of a pixel. (Between two and three watermark blocks may be tiled across the label, with the origin of one block in the upper left corner.) This allows the robot-captured imagery to be analyzed to determine whether the stocked inventory matches the planogram.”]
responsive to determining the shelf facing does not match a predetermined pattern, program instructions to generate one or more instructions to adjust the one or more products to match the predetermined pattern; [Calhoon teaches, (Calhoon, column 6, lines 26-36, and figure 3A), “After the bounding box is virtually located in the captured FIG. 3A imagery, the server checks the watermark data. In the FIG. 3A case, the watermarks show 6 cans of soup within the bounded area (as indicated by 6 different instances of non-geometrically consistent product watermarks found within the box). However, one of the watermarks indicates the can is of Cream of Mushroom soup—not Chicken Noodle soup. This error is added to a punch list of planogram 
The embodiment disclosed above does not explicitly disclose and program instructions to transmit the generated one or more instructions to one or more autonomous robots. . However, another embodiment in [Calhoon teaches, (Calhoon, column 13, lines 40-55), “ In some embodiments, the camera-equipped robot, or another mobile robot platform, is equipped with an actuator arm that is used to reposition shelved products so that their placement better conforms to shelf planogram data.”… …”a first robot captures and analyzes imagery to identify items having depleted shelf stock, and issue instructions to a second mobile robot to fetch replenishment items from a storeroom, and to shelve them in accordance with store planogram data.”] As show above at the beginning of claim 13, the processes and system components can be implemented as instructions for computing devices. See (Calhoon, column 14, lines 28-31).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the application to modify Calhoon’s first embodiment with having a store employee make a punch list of product placement corrections needed  with Calhoon’s embodiment of having a robot detect images and then issue instructions to another robot to provide product placement/restocking because automating the process instead of requiring  store employees to perform all the tasks improves efficiency of restocking the shelves and saves on human resources.  
Regarding claim 17, A computer system for cognitive retail facing, the computer system [Calhoon teaches, (Calhoon, column 10, lines 23-33, and figure 7), “FIG. 7 depicts an illustrative hardware implementation of the present technology. Shown is a mobile robot 70 that includes”…]
comprising: 
one or more computer processors; one or more computer readable storage devices; program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions [Calhoon teaches, (Calhoon, column 10, lines 23-33, and figure 7), “FIG. 7 depicts an illustrative hardware implementation of the present technology. Shown is a mobile robot 70 that includes”… …”and one or more processors 77 configured by software instructions stored in a non-transitory memory”]
comprising: 
program instructions to receive data associated with a shelf facing of one or more products on display; [Calhoon teaches, (Calhoon, column 5, lines 14–16), “This is illustrated by FIGS. 2A and 2B. FIG. 2A shows an excerpt of a robot-captured image depicting a shelf of soup cans.”…] Also, [(Calhoon, column 7, lines 3-8), “Shelf labels can also serve to trigger position-dependent actions by the robot. For example, as a robot is navigating its way along an aisle—capturing imagery of adjacent shelving, a shelf label may cause the robot to change its illumination source to better capture data from a certain type of product.”] additionally (Calhoon, figures 2A-B), depict pictures taken by the robot and analyzed by the system, meaning the system is able to receive the robot imagery.    
based, at least in part, on the received shelf facing data, program instructions to determine whether the shelf facing matches a predetermined pattern; [Calhoon teaches, (Calhoon, column 5, lines 57-62), “As noted, shelf labels may be digitally-watermarked. The watermark can indicate the GTIN of the product with which each label is associated, and may also include a flag bit or other information so the shelf label watermark can be distinguished from the watermark on the associated product itself.”] Also, [(Calhoon, column 6, lines 10-16), “As before, watermarking of the shelf label allows position of the label within the imagery to be determined 
responsive to determining the shelf facing does not match a predetermined pattern, program instructions to generate one or more instructions to adjust the one or more products to match the predetermined pattern; [Calhoon teaches, (Calhoon, column 6, lines 26-36, and figure 3A), “After the bounding box is virtually located in the captured FIG. 3A imagery, the server checks the watermark data. In the FIG. 3A case, the watermarks show 6 cans of soup within the bounded area (as indicated by 6 different instances of non-geometrically consistent product watermarks found within the box). However, one of the watermarks indicates the can is of Cream of Mushroom soup—not Chicken Noodle soup. This error is added to a punch list of planogram exceptions that results from the analysis. A store employee uses the punch list to make needed corrections to product placements.”] The punch list is interpreted as instructions generated by the system. (See Calhoon, column 6, lines 54-56).
The embodiment disclosed above does not explicitly disclose and program instructions to transmit the generated one or more instructions to one or more autonomous robots. . However, another embodiment in [Calhoon teaches, (Calhoon, column 13, lines 40-55), “ In some embodiments, the camera-equipped robot, or another mobile robot platform, is equipped with an actuator arm that is used to reposition shelved products so that their placement better conforms to shelf planogram data.”… …”a first robot captures and analyzes imagery to identify items having depleted shelf stock, and issue instructions to a second mobile robot to fetch replenishment items from a storeroom, and to shelve them in accordance with store planogram data.”] As show above at the beginning of claim 13, the processes and system components can be implemented as instructions for computing devices. See (Calhoon, column 14, lines 28-31).
.  
Claims 3-9, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoon in view of Nazarian et al, (US 20180285902 A1), hereinafter referred to as Nazarian.
Regarding claim 3, Calhoon fails to disclose: The method of claim 1, further comprising, generating, by the one or more computer processors, an effectiveness score for the predetermined pattern based on sales data of the one or more products on display. However, [Nazarian teaches, (Nazarian, 0021), “In each of these examples, the number of products removed from the shelf at any instant can be timexstamped and recorded. For example, the record of items being removed from the shelf can be recorded in a historical sales database, which can later be used by the server or another computing device to build a rate of sales model for the product, the rate of sales model estimating future sales based on the historical record of when sales occurred and the quantity of such sales. In one configuration, the rates of sales model provides estimates of rate of sales of a given product solely on the amount of inventory on the shelf. In other configurations, the rate of sales model can be based on additional factors, forming a multi-dimensional model. For example, rather than being a two-dimensional model connecting the rate of sales and shelf inventory, the rate of sales model can be an N-dimensional model using any number of factors as required by a specific configuration.”] For this claim, the sales data in Nazarian shows the effectiveness of sales. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Calhoon by the teachings of Nazarian where they are both directed to the same field of endeavor of retail applications.  Where one would have been motivated to modify Calhoon, by the use of a known technique to improve a similar method in the same way, as taught by Nazarian. In this instance the modification of Calhoon whom does not specifically teach the use of sales data and models to improve desired sales and rates of sales, as taught by Nazarian. This would have been advantageous as it would provide a benchmark or criterion on how sales are and how can be improved.  
Regarding claim 4, Calhoon fails to disclose: The method of claim 3, wherein generating the effectiveness score further comprises receiving, by the one or more computer processors, a feedback, wherein the feedback is selected from the group consisting of: a customer survey, a head movement in response to a question, an image, an inventory status, a recording of a conversation, a sales data, and a sensor data. However, [Nazarian teaches, (Nazarian 0013), “To identify the levels of shelf inventory which promote (or hinder) sales of a product, the system collects the number of items stored on a shelf in real-time using cameras, scales, and/or sales data from cash registers. This data is combined with time stamps indicating when the product is removed from the shelf, or when the sale occurred. The system can then, using the combined data, create a rate of sales model for specific products which predicts the sales rate of the product based on the amount of the product which is on the shelf.”…] for this claim sales data is interpreted the feedback that the system uses to improve sales. Nazarian provides another example of feedback, (See Nazarian, 0018), in which sales are driven by customer reaction. 

Regarding claim 5, Calhoon fails to disclose: The method of claim 3, further comprising: determining, by the one or more computer processors, whether the effectiveness score is above a threshold; and responsive to determining the effectiveness score is not above the threshold, creating, by the one or more computer processors, a new shelf facing pattern. However, [Nazarian teaches, (Nazarian, 0016), “In some cases, the system can predict that below a certain threshold level of inventory on the shelf the rate of sales for a given product begins to quickly drop, whereas above that threshold level of inventory the rate of sales for that product is relatively stable. In such cases, the system can predictively set a restocking schedule to refill the shelf inventory of the product just before the shelf inventory is expected to reach the threshold.”] Also, (Nazarian, 0031 and figure 2C), talks about the rate of sales varying accordingly to the shelf inventory. The figure depicts an apex when the shelfs are fully stocked. In this case there is a minimum limit before the apex and a maximum after. Based on this information, the system stocks shelf inventory to maintain the sales between the thresholds. Thus the success in sales is similar to the score in which successful sales prove effectiveness of the models. As Nazarian teaches, falling 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Calhoon by the teachings of Nazarian where they are both directed to the same field of endeavor of retail applications.  Where one would have been motivated to modify Calhoon, by the use of a known technique to improve a similar method in the same way, as taught by Nazarian. In this instance the modification of Calhoon whom does not specifically teach maintaining sales above a threshold, as taught by Nazarian. This would have been advantageous as it provide information, on when having too much or too little inventory can affect sales. (See Nazarian, 0017) for this motivation.    
Regarding claim 6, Calhoon fails to disclose: The method of claim 5, wherein determining whether the effectiveness score is above the threshold further comprises determining, by the one or more computer processors, whether sales of a product displayed in a facing pattern do not meet a pre-defined target over a pre- defined period of time. However, [Nazarian teaches, (Nazarian, 0013), “To identify the levels of shelf inventory which promote (or hinder) sales of a product, the system collects the number of items stored on a shelf in real-time using cameras, scales, and/or sales data from cash registers. This data is combined with time stamps indicating when the product is removed from the shelf, or when the sale occurred. The system can then, using the combined data, create a rate of sales model for specific products which predicts the sales rate of the product based on the amount of the product which is on the shelf. Over time, this model can be updated with new information, allowing the model to become more accurate. By having a more accurate model, the schedule for when the product is restocked can become more efficient, thereby improving sales (because the restocking will be performed to maintain a desired rate of sales), while also improving the restocking process. Embodiments of the invention allow 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Calhoon by the teachings of Nazarian where they are both directed to the same field of endeavor of retail applications.  Where one would have been motivated to modify Calhoon, by the use of a known technique to improve a similar method in the same way, as taught by Nazarian. In this instance the modification of Calhoon whom does not specifically teach to create a rate sales model for a specific product by collecting real-time information using cameras, scales, and/or sales data from cash registers, as taught by Nazarian. This would have been advantageous as it would make restocking of the product more efficient and maintain sales. (See Nazarian, 0013) for this motivation.    
Regarding claim 7, Calhoon does not mention, the system receiving feedback, however the robots do take input such as product visibility, (See Calhoon, column 11, lines 52-60), however Calhoon does not explicitly disclose: The method of claim 3, wherein the sales data is selected from the group consisting of: received feedback, a detected pattern of sales of the one or more products in a particular facing pattern, a detected pattern of sales of the one or more products in a particular color combination, a detected pattern of sales of the one or more products in a specific shape format, sales data over a period of time, a comparison of sales of the one or more products from one time period to another time period, a product visibility, a minimum threshold of the one or more products displayed and sold, a space utilization, a readability of product labels, a way items are organized on a shelf, whether one or more customers pick up a product from the shelf, a time spent by each customer at the shelf, a facial expression of a customer at the shelf. However, [Nazarian teaches, (Nazarian 0013), “To identify the levels of shelf inventory which promote (or hinder) sales of a product, the system collects the number of items stored on a shelf in real-time 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Calhoon by the teachings of Nazarian where they are both directed to the same field of endeavor of retail applications.  Where one would have been motivated to modify Calhoon, by the use of a known technique to improve a similar method in the same way, as taught by Nazarian. In this instance the modification of Calhoon whom does not specifically teach the use of sales data and models as feedback to improve desired sales and rates of sales, as taught by Nazarian. This would have been advantageous as it would provide real-time data that can allow the system to update changes and improve sales. (See Nazarian, 0013) for this motivation.   
Regarding claim 8, Calhoon fails to disclose: The method of claim 1, further comprising, creating, by the one or more computer processors, a subsequent pattern of the one or more products based on data indicating the subsequent pattern will increase sales. However, [Nazarian teaches, (0013), “To identify the levels of shelf inventory which promote (or hinder) sales of a product, the system collects the number of items stored on a shelf in real-time using cameras, scales, and/or sales data from cash registers. This data is combined with time stamps indicating when the product is removed from the shelf, or when the sale occurred. The system can then, using the combined data, create a rate of sales model for specific products which predicts the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Calhoon by the teachings of Nazarian where they are both directed to the same field of endeavor of retail applications.  Where one would have been motivated to modify Calhoon, by the use of a known technique to improve a similar method in the same way, as taught by Nazarian. In this instance the modification of Calhoon whom does not specifically teach to adjust the stock on the shelves, thus altering the shelves pattern, to maintain the sales rate, as taught by Nazarian. This would have been advantageous as it would make restocking of the product more efficient and maintain sales. (See Nazarian, 0013) for this motivation.    
Regarding claim 9, Calhoon discloses: The method of claim 8, further comprising: generating additional instructions to adjust the one or more products to match the subsequent pattern; and transmitting, by the one or more computer processors, the generated additional instructions to the one or more autonomous robots. [Calhoon teaches, (Calhoon, column 13, lines 
Regarding claim 14, Calhoon fails to disclose: The computer program product of claim 13, the stored program instructions further comprising, program instructions to generate an effectiveness score for the predetermined pattern based on sales data of the one or more products on display. However, [Nazarian teaches, (Nazarian, 0021), “In each of these examples, the number of products removed from the shelf at any instant can be timestamped and recorded. For example, the record of items being removed from the shelf can be recorded in a historical sales database, which can later be used by the server or another computing device to build a rate of sales model for the product, the rate of sales model estimating future sales based on the historical record of when sales occurred and the quantity of such sales. In one configuration, the rates of sales model provides estimates of rate of sales of a given product solely on the amount of inventory on the shelf. In other configurations, the rate of sales model can be based on additional factors, forming a multi-dimensional model. For example, rather than being a two-dimensional model connecting the rate of sales and shelf inventory, the rate of sales model can be an N-dimensional model using any number of factors as required by a specific configuration.”] For this claim, the sales data in Nazarian shows the effectiveness of sales. Nazarian shows different 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Calhoon by the teachings of Nazarian where they are both directed to the same field of endeavor of retail applications.  Where one would have been motivated to modify Calhoon, by the use of a known technique to improve a similar method in the same way, as taught by Nazarian. In this instance the modification of Calhoon whom does not specifically teach the use of sales data and models to improve desired sales and rates of sales, as taught by Nazarian. This would have been advantageous as it would provide a benchmark or criterion on how sales are and how can be improved.  
Regarding claim 15, Calhoon fails to disclose: The computer program product of claim 13, the stored program instructions further comprising, program instructions to create a subsequent pattern of the one or more products based on data indicating the subsequent pattern will increase sales. However, [Nazarian teaches, (0013), “To identify the levels of shelf inventory which promote (or hinder) sales of a product, the system collects the number of items stored on a shelf in real-time using cameras, scales, and/or sales data from cash registers. This data is combined with time stamps indicating when the product is removed from the shelf, or when the sale occurred. The system can then, using the combined data, create a rate of sales model for specific products which predicts the sales rate of the product based on the amount of the product which is on the shelf. Over time, this model can be updated with new information, allowing the model to become more accurate. By having a more accurate model, the schedule for when the product is restocked can become more efficient, thereby improving sales (because the restocking will be performed to maintain a desired rate of sales), while also improving the restocking process. Embodiments of the invention allow restocking to occur before the inventory level falls below a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Calhoon by the teachings of Nazarian where they are both directed to the same field of endeavor of retail applications.  Where one would have been motivated to modify Calhoon, by the use of a known technique to improve a similar method in the same way, as taught by Nazarian. In this instance the modification of Calhoon whom does not specifically teach to adjust the stock on the shelves, thus altering the shelves pattern, to maintain the sales rate, as taught by Nazarian. This would have been advantageous as it would make restocking of the product more efficient and maintain sales. (See Nazarian, 0013) for this motivation.    
Regarding claim 18, Calhoon fails to disclose: The computer system of claim 17, the stored program instructions further comprising, program instructions to generate an effectiveness score for the predetermined pattern based on sales data of the one or more products on display. However, [Nazarian teaches, (Nazarian, 0021), “In each of these examples, the number of products removed from the shelf at any instant can be timestamped and recorded. For example, the record of items being removed from the shelf can be recorded in a historical sales database, which can later be used by the server or another computing device to build a rate of sales model for the product, the rate of sales model estimating future sales based on the historical record of when sales occurred and the quantity of such sales. In one configuration, the rates of sales model provides estimates of rate of sales of a given product solely on the amount of inventory on the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Calhoon by the teachings of Nazarian where they are both directed to the same field of endeavor of retail applications.  Where one would have been motivated to modify Calhoon, by the use of a known technique to improve a similar method in the same way, as taught by Nazarian. In this instance the modification of Calhoon whom does not specifically teach the use of sales data and models to improve desired sales and rates of sales, as taught by Nazarian. This would have been advantageous as it would provide a benchmark or criterion on how sales are and how can be improved.  
Regarding claim 19, Calhoon fails to disclose: The computer system of claim 17, the stored program instructions further comprising, program instructions to create a subsequent pattern of the one or more products based on data indicating the subsequent pattern will increase sales. However, [Nazarian teaches, (0013), “To identify the levels of shelf inventory which promote (or hinder) sales of a product, the system collects the number of items stored on a shelf in real-time using cameras, scales, and/or sales data from cash registers. This data is combined with time stamps indicating when the product is removed from the shelf, or when the sale occurred. The system can then, using the combined data, create a rate of sales model for specific products which predicts the sales rate of the product based on the amount of the product which is on the shelf. Over time, this model can be updated with new information, allowing the model to become more 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Calhoon by the teachings of Nazarian where they are both directed to the same field of endeavor of retail applications.  Where one would have been motivated to modify Calhoon, by the use of a known technique to improve a similar method in the same way, as taught by Nazarian. In this instance the modification of Calhoon whom does not specifically teach to adjust the stock on the shelves, thus altering the shelves pattern, to maintain the sales rate, as taught by Nazarian. This would have been advantageous as it would make restocking of the product more efficient and maintain sales. (See Nazarian, 0013) for this motivation.    
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoon in view of Sugisaka et al, (JP 2005313303 A), hereinafter referred to as Sugisaka.
Regarding claim 10, Although Calhoon teaches that the system can instruct a robot to compete a task, Calhoon doesn’t mention the system checking the status of the robot, thus Calhoon does not explicitly disclose: The method of claim 1, further comprising: determining, by the one or more computer processors, a status of the one or more autonomous robots; and based, at least in part, on the status of the one or more robots, selecting, by the one or more computer processors, a first robot from the one or more autonomous robots. However, [Sugisaka teaches, (Sugisaka, 0009), “Further, in the robot remote control system according to the present invention, the server has robot state information such as the current position of each autonomous mobile robot as necessary. Thus, in the present invention, since the server has robot state information such as the current position of each autonomous mobile robot, the server can be efficiently operated using the robot state information.”] Also, [Sugisaka teaches, (Sugisaka, 0053), “The robot remote control system according to the present embodiment has a configuration in which the robot 20 is operated by the control of the server 40. They can also be exchanged (see FIG. 13). By exchanging the robot state information with each other in this way, it is possible to grasp the state of the other robot 20 and issue a command to the other robot 20 or ask for help.]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Calhoon by the teachings of Sugisaka where they are both directed to the same field of endeavor of controlling robots. Where one would have been motivated to modify Calhoon, by the use of a known technique to improve a similar device in the same way, as taught by Sugisaka. In this instance the modification of Calhoon whom does not specifically teach to check the state information of the autonomous robot, as taught by Sugisaka. This would have been advantageous because if a robot fails, the work can be continued by another robot. (See Sugisaka, 0008) for this motivation.    
Regarding claim 11, Calhoon does not explicitly check whether the robot instructions are executed or whether the robot needs assistance. Thus Calhoon does not explicitly disclose: The method of claim 1, further comprising: determining, by the one or more computer processors, whether the one or more instructions are executed; responsive to determining the one or more instructions are not executed, determining, by the one or more computer processors, whether the one or more autonomous robots need assistance; and responsive to determining the one or more autonomous robots need assistance, assigning, by the one or more computer processors, at least one additional autonomous robot to execute the one or more instructions. However, [Sugisaka teaches, (Sugisaka, 0053), “The robot remote control system according to the present embodiment has a configuration in which the robot 20 is operated by the control of the server 40. They can also be exchanged (see FIG. 13). By exchanging the robot state information with each other in this way, it is possible to grasp the state of the other robot 20 and issue a command to the other robot 20 or ask for help. If the problem cannot be solved by the robot 20 alone, the server 40 or the user can be inquired. When the example of building blocks is applied to a configuration in which robot state information can be exchanged between the robots 20, each robot 20 first receives a task of building blocks from the server 40. The robot 20 grasps the position of each robot, and declares it to the other robots 20 so that each robot 20 carries the nearest building block. If this declaration does not conflict, the work is started. If there is a conflict, the efficiency of carrying the remaining blocks is estimated, and the efficient robot 20 is made to carry the remaining blocks. After that, the building house is instruc in the same manner as described above. By doing in this way, it is possible to work quickly without applying a load to the server 40. Here, a leader can be determined in the robot 20, and the determination of the leader can be prioritized when judging the work. The leader robot 20 can also prompt the robot 20 whose work is delayed, and the robot 20 that has received the prompt increases the work ability or works on another robot 20. You will be asking for help.”] regarding the part of the limitation: responsive to determining the one or more instructions are not executed, Sugisaka, mentions that the server checks for the state of the robot. In occasion, as mention above, the robot might not be able to complete the task, meaning the instructions have not been completed. As a result the server or the user get notified. Thus the server sends another robot for assistance.    
.  
Allowable Subject Matter
Claim 12, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN P VILLAMIL whose telephone number is (571)272-7903.  The examiner can normally be reached on M-F TW 8:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Y Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.V./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666